Citation Nr: 0518940	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-19 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with reduced reliability and productivity; it is 
not productive of deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the implementing regulations [codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)] provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
request the claimant to submit any pertinent evidence in his 
or her possession.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The record reflects that through the statement of the case, 
the veteran was informed of the requirements for the benefit 
sought on appeal.  In a November 2002 letter sent prior to 
the RO's adjudication of the claim, the veteran was informed 
of the evidence it had obtained on his behalf, the evidence 
and information needed to substantiate the current claim, the 
information he should provide to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and the evidence that he 
should submit if he did not desire the RO to obtain the 
evidence on his behalf.  Moreover, since the veteran was 
informed of the evidence that would be pertinent to his claim 
and requested to submit such evidence or provide the 
information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the veteran has been accorded VA examinations in 
connection with the current claim, and extensive VA medical 
records have been obtained.  Neither the veteran nor his 
representative has identified any additional evidence which 
could be obtained to substantiate the present claim, and the 
Board is also unaware of any such outstanding evidence.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

Although complete VCAA notice was not provided prior to the 
initial adjudication of the claim, following compliance with 
the notice requirements and completion of all indicated 
evidential development, the RO readjudicated the claim.  
There is no indication or reason to believe that its decision 
would have been different had the claim not been previously 
adjudicated.  Therefore, in the Board's opinion, there is no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Factual Background


Historically, it is noted that service personnel records 
reflect that the veteran had active duty in the Republic of 
Vietnam from November 1967 to November 1968.  He was afforded 
a VA examination in January 2002.  At that time he was found 
to have PTSD, and a Global Assessment of Functioning (GAF) 
score of 55 was assessed.  In a February 2002 rating 
decision, service connection for PTSD was granted and the 
disability was assigned a 30 percent rating.  

The veteran's current claim for an increased evaluation was 
received in November 2002.

On a VA examination in December 2002, the veteran reported 
that certain PTSD symptoms had increased in both frequency 
and intensity.  He stated that he was employed and had been 
for the last 9 months but the job was in jeopardy due to his 
poor performance.  The examiner indicated that the veteran 
was more emotionally labile than in the previous interview.  
It was noted that the veteran's overall emotional functioning 
had deteriorated in the past 11 months and PTSD 
symptomatology was severe.  The veteran continued to have 
severe problems with sleep including daily nightmares.  He 
experienced an increase in the frequency and intensity of 
intrusive memories.  The veteran's social isolation and 
discomfort around strangers have increased.  It was noted 
that the veteran's concentration at work was a significant 
problem.  The veteran had made serious errors, such as 
billing the wrong accounts.  The diagnoses were severe PTSD 
and moderate major depressive disorder.  The current GAF 
score was 50.  

VA outpatient mental records show that the veteran received 
individual therapy and medication management to treat his 
psychiatric symptoms.  An October 2002 record shows that the 
veteran had nightmares which had been going on for months.  
He also reported having difficulty concentrating at his job.  
He stated that he felt anxious, vigilant and had some anxiety 
attacks.  A January 2003 record reflects that the veteran was 
sleeping better but was having problems at work due to memory 
loss and difficulty concentrating.  It was noted that this 
anxiety was very high and his affect was depressive.  A May 
2003 record notes that he had continued problems at work with 
memory and concentration.  He said that he recently made a 
serious mistake at work.  He also reported having sudden 
spikes of rage at home and at work.  The veteran noted that 
his feelings of rage caused him to isolate and stay away from 
people.  His GAF score was 50.  A November 2003 record 
reflects that the veteran's GAF score was 52.  

On VA examination in April 2004, the veteran indicated that 
he was currently unemployed.  He related that he had been 
separated from his wife for two years.  He stated that he 
isolated himself quite a bit and had a lot of discomfort 
around strangers.  The veteran related that he did not have a 
history of hospitalizations for psychiatric reasons.  He 
reported that he continued to have nightmares three or four 
times per week.  He said that he had impulses that he wanted 
to hurt someone or anxiety attacks, approximately once or 
twice per month.  On mental status examination , the veteran 
was oriented times four.  Motor activity was within normal 
limits and eye contact was good.  His affect was appropriate 
to content.  Hallucinations were denied and were not evident.  
Suicidal and homicidal ideations or plans were denied.  
Thought content was generally devoid of delusional material.  
Thought processes were generally goal-directed and relevant.  
Memory was good for remote, recent and immediate material.  
Concentration was good.  Moderate to severe PTSD and 
moderate; anxiety disorder, not otherwise specified, were 
diagnosed.  The GAF score was 50.  The examiner indicated the 
veteran's symptoms had not increased since the last 
examination.  It was noted that a change in his medication 
seemed to be helping and that it was managing some of the 
symptoms that he was reporting then and reporting currently.  
The only things that had worsened were his occupational 
problems.  The examiner indicated that the veteran lost his 
job in part due to decreased concentration and partially due 
to physical requirements that he was unable to accomplish due 
to his non-service-connected physical disabilities.  

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

PTSD is to be assigned a 50 percent evaluation for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including  
work or worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable  
to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).   

In the present case, the evidence discloses that the social 
and industrial impairment from the veteran's PTSD more nearly 
approximates the level required for a 50 percent evaluation 
than the deficiencies in most areas required for a 70 percent 
evaluation.  The manifestations of the PTSD include 
depression, sleep disturbance, anxiety and intrusive 
thoughts.  The medical evidence does not show suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances 
associated with the next higher rating of 70 percent.  In 
this case, the most recent VA examination report in 2004 
reflects that his symptoms have essentially remained the same 
with some small degree of improvement due to a medication 
change.  It was noted at that time that the veteran's social 
and occupational impairment due to PTSD was severe to 
moderate.  The veteran's GAF scores have consistently ranged 
between 50 and 55, scores consistent with the assigned 
evaluation.  

Accordingly, the Board must conclude that an evaluation in 
excess of 50 percent is not in order.  In reaching this 
decision, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  



ORDER

A rating in excess of 50 percent for PTSD is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


